                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              EL DORADO DIVISION

ADDIE EDWARDS, as Personal Representative
of the Estate of Ozie Edwards and on behalf of the
wrongful death beneficiaries of Ozie Edwards and
all others similarly situated                                                        PLAINTIFF


V.                                   CASE NO. 1:17-CV-01054


CAMDEN OPERATIONS, LLC, d/b/a Ouachita Nursing
and Rehabilitation Center                                                         DEFENDANT

                                            ORDER

        Before the Court is a Joint Stipulation of Dismissal with Prejudice. ECF No. 82. Pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to the dismissal with

prejudice of this action and all of Plaintiff’s claims against Defendant. After considering the

parties’ Joint Stipulation of Dismissal with Prejudice, the Court finds that this matter should be

and hereby is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 20th day of December, 2018.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
